IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MICHAEL THOMAS LITTLE,                                No. 68762
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF
                                                                           FILED
                  CLARK; AND THE HONORABLE ROB                             JAN 14. 2016
                  BARE, DISTRICT JUDGE,
                  Respondents,
                  and
                  STEVEN GRIERSON, CLERK FO THE
                  DISTRICT COURT,
                  Real Party in Interest.

                                        ORDER DENYING PETITION
                              This is a pro se petition for a writ of certiorari, writ of
                  prohibition and writ of mandamus.
                              Petitioner Michael Little argues that there was insufficient
                  evidence to support his misdemeanor convictions, the complaint contained
                  the wrong code, and his due process rights were violated because the State
                  did not agree to a continuance on the date of trial despite someone
                  informing him by telephone that they would agree to a continuance.
                  These claims were not cognizable in a petition for a writ of certiorari as
                  NRS 34.020(3) limits this court's review of a misdemeanor appeal to
                  challenges to the constitutionality or validity of the statute or ordinance
                  passed upon by the district court.
                              Regarding Little's claim that the clerk of the district court
                  should be directed to cease issuing remittiturs from misdemeanor appeals
                  prior to entry of a written order, this claim is moot as the prematurely-
                  issued remittiturs in this case were stricken by the court, and we are

SUPREME COURT
      OF
    NEVADA


(0) 1947A ottro
                                                                              6 -no-8
                confident that the clerk of the court will henceforth recognize that a
                remittitur from a misdemeanor appeal should issue only after entry of a
                signed, written order resolving the appeal.
                            Regarding Little's request that Judge Bare be directed to
                recall the prematurely-issued remittiturs, this request is moot. The
                prematurely-issued remittiturs were stricken by the court. In a
                supplement to his petition, Little complains that Judge Bare erred in
                issuing signed, written orders before actually striking the prematurely-
                issued remittiturs. We have considered this claim, and we conclude that
                judicial economy and sound judicial administration militate against
                issuing a writ to correct this alleged error.' See Redeker 1.). Eighth Judicial
                Dist. Court, 122 Nev. 164, 167, 127 P.3d 520, 522 (2006). Accordingly, we
                            ORDER the petition DENIED.




                   Cita!                                                  to,            J.
                Saitta                                        Pickering




                cc: Hon. Rob Bare, District Judge
                     Michael Thomas Little
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

                      'We further deny Little's request that the district court receive
                procedural training regarding the processing of misdemeanor appeals.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A